Fourth Court of Appeals
                        San Antonio, Texas
                              August 10, 2022

                            No. 04-22-00330-CV

        IN THE INTEREST OF L.G.D. AND R.O.B, CHILDREN,

         From the 288th Judicial District Court, Bexar County, Texas
                      Trial Court No. 2021-PA-00769
            Honorable Charles E. Montemayor, Judge Presiding


                              ORDER
    The Motion to Supplement the Departments Brief on the merits is hereby
GRANTED.


It is so ORDERED August 10, 2022.


                                                        PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT